Cooke, J.
Appeal from a decision of the Unemployment Insurance Appeal Board filed July 1, 1968, disqualifying claimant from unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Claimant, a placement manager for the Hallmark Employment Agency from August 29, 1966 until January 5, 1968, wrote a letter dated December 11, 1967 to her employer stating that she did not wish to renew her contract for 1968 according to certain terms of the contract covering the last year of her employment, adding that her tenure had been a very pleasant and rewarding experience. The employer testified that claimant would have been entitled to a new contract if willing to continue working under the same terms as those in effect for the last four months of employment and that, when asked the reason for resigning, claimant stated she was going to stay home for a few months. Claimant related that she had said she wanted to stay home for awhile and that she had wanted more money to continue with the work. What constitutes good cause within paragraph (a) of subdivision 1 of section 593 of the Labor Law is a question of fact, the resolution of which is within the province of the board if supported by substantial evidence (Labor Law, § 623; Matter of Emple [Catherwood], 29 A D 2d 711; Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481) and, on the record here, we cannot disturb the board’s determination (cf. Matter of D’Arcangelis [Catherwood], 29 A D 2d 706; Matter of Perry [Catherwood], 24 A D 2d 921; Matter of Weinberger [Catherwood], 22 A D 2d 995). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Cooke, JJ., concur in memorandum by Cooke, J.